UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6813


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHAWN LAMAR DAWKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:05-cr-00489-REP-1; 3:08-cv-00543-REP)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rashawn Lamar Dawkins, Appellant Pro Se. Michael Ronald Gill,
Angela Mastandrea-Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rashawn      Lamar    Dawkins      seeks       to     appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and his motion for reconsideration.                                         These

orders are       not       appealable      unless       a    circuit    justice         or     judge

issues a certificate of appealability.                          28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,      a    prisoner       satisfies       this       standard      by

demonstrating         that     reasonable         jurists       would       find        that     the

district       court’s      assessment      of     the       constitutional            claims    is

debatable      or     wrong.        Slack    v.     McDaniel,         529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that     the       motion    states       a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed       the    record       and

conclude       that    Dawkins       has    not     made      the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We grant Dawkins’ motion to supplement his informal

brief.     We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented      in     the       materials
                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3